NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  STATE OF ARIZONA, ex rel. DES
            ALEXA NICOLE ROWLAND, Petitioners/Appellees,

                                        v.

               CHRISTOPHER ARMANDO CASTORENA,
                       Respondent/Appellant.

                           No. 1 CA-CV 21-0741 FC
                               FILED 9-13-2022


           Appeal from the Superior Court in Maricopa County
                           No. FC2017-095822
           The Honorable Paula A. Williams, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Petitioner/Appellee, DES

Pascua Yaqui Legal Services, Guadalupe
By Tim D. Coker
Counsel for Respondent/Appellant
                       STATE, et al. v. CASTORENA
                          Decision of the Court



                      MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Samuel A. Thumma and Judge Cynthia J. Bailey joined.


G A S S, Vice Chief Judge:

¶1            Christopher Castorena appeals the superior court family
division’s denial of his motion to vacate a default judgment, entered in 2017,
imposing child support obligations, claiming it was “void for lack of
service.” We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2              In September 2017, the Arizona Department of Economic
Security (ADES), petitioned to establish Castorena’s paternity and sought
an order for child support on behalf of child’s mother. ADES filed a
certificate of service stating Castorena’s mother timely accepted service on
his behalf. In response to Castorena’s later assertion he had not lived at his
mother’s home since 1998, ADES countered he had provided her address
to the State more recently in a different child support matter.

¶3            Castorena did not appear in response to the September 2017
petition, resulting in a December 2017 default judgment. That judgment
established Castorena was the father and awarded the child’s mother $657
per month in child support and nine months of arrearages, to be paid off at
no less than $50 per month.

¶4            In May 2019, the State filed a notice of simultaneous
proceeding which conferred jurisdiction in the juvenile court for
“establishing, suspending, modifying, or terminating a child support order
for current support.” The family division retained jurisdiction over child
support arrears. Later that month, mother petitioned the family division to
enforce child support and child support arrears. At the July 2019 hearing
on that petition, mother, Castorena, and the State appeared. The State told
the family division Castorena “indicated that he was not originally served
with the [2017] establishment paperwork.” Castorena did not object based
on lack of personal jurisdiction in the 2017 judgment. Castorena
acknowledged accepting service of the May 2019 petition and agreed to pay
monthly child support arrears. In July 2019, the family division entered an



                                      2
                       STATE, et al. v. CASTORENA
                          Decision of the Court

enforcement judgment affirming Castorena pay $657 in child support,
tacitly affirming the arrearage award, and increasing the arrears payment
to $99 per month. In substance, that 2019 judgment, entered when the
family division had personal jurisdiction over Castorena, affirmed the 2017
default judgment. No party appealed the 2019 judgment.

¶5           In 2021, Castorena moved to vacate the December 2017
default judgment, claiming it was “void for lack of service.” At an
evidentiary hearing, the family division heard testimony about service on
Castorena in 2017 and denied the motion as untimely. Castorena timely
appealed. This court has jurisdiction under article VI, section 9, of the
Arizona Constitution, and A.R.S. §§ 12-120.21.A.1 and 12-2101.A.2.

                                 ANALYSIS

¶6             Castorena argues the family division erred in denying his
motion to vacate the December 2017 judgment because of insufficient
service of process. This court reviews de novo whether the superior court
has personal jurisdiction over Castorena. See Ruffino v. Lokosky, 245 Ariz.
165, 168, ¶ 9 (App. 2018). For a court to have personal jurisdiction over a
defendant, proper service of process is essential. Id. at ¶ 10. The superior
court may exercise personal jurisdiction over a party who has made a
general appearance by “tak[ing] any action, other than objecting to personal
jurisdiction, that recognizes the case is pending in court.” Kline v. Kline, 221
Ariz. 564, 569, ¶ 18 (App. 2009); see also State ex rel. Dep’t of Econ. Sec. v.
Burton, 205 Ariz. 27, 29, ¶ 8 (App. 2003). A defendant who proceeds to trial
on the merits and obtains relief without raising the question of personal
jurisdiction waives any personal jurisdiction defense. Nat’l Homes Corp. v.
Totem Mobile Home Sales, Inc., 140 Ariz. 434, 437–38 (App. 1984).

¶7             Without regard to the proceedings resulting in the 2017
judgment, Castorena voluntarily appeared at the enforcement hearing
resulting in the 2019 judgment. At that time, Castorena accepted service of
the May 2019 petition, discussed the amount of child support arrears to be
set, and agreed to pay it. Castorena, therefore, had actual knowledge of the
enforcement hearing, personally appeared at that hearing without claiming
lack of personal jurisdiction, and argued the merits of the case. Though
Castorena claims he was not served in the 2017 proceeding, he did not
challenge the family division’s jurisdiction over him in the 2019
enforcement proceeding. Moreover, the 2019 judgment—which was
entered when the family division had personal jurisdiction over
Castorena—imposed obligations for him to pay child support arrears. At
the 2019 hearing, the family division noted child support obligations may


                                       3
                      STATE, et al. v. CASTORENA
                         Decision of the Court

be imposed retroactively for up to three years. A.R.S. § 25-809.B. On this
record, even if he was not served with the petition resulting in the 2017
judgment, given the valid 2019 judgment, Castorena has shown no error in
the family division denying his Rule 85 motion. See Forsztc v. Rodriguez, 212
Ariz. 263, 265, ¶ 9 (App. 2006) (this court will affirm the superior court’s
ruling if it is correct for any reason apparent in the record). Given this
conclusion, we need not decide whether service was proper in the
proceedings leading to the 2017 default judgment. Cf. Austin v. State ex rel.
Herman, 10 Ariz. App. 474, 476 (1969).

                              CONCLUSION

¶8           We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4